Title: To George Washington from Henry Knox, 18 May 1794
From: Knox, Henry
To: Washington, George


               
                  sir
                  18 May 1794
               
               In pursuance of the desire of the Secretary of State, I have the honor to submit to your consideration the following names, out of which it might be proper to nominate a character as Minister to the republic of France.
               
               Mr Pinckney provided he should not be deemed essential to Mr Jays negociations, and also provided, it should be judged the measure would not be disagreable to him. But in either case
               Colonel Humphreys.  I beleive he has in no wise indicated opinions unfavorable to the french revolution—but on the contrary.
               If however it should be judged indispensible to send a person immediately from the United States then one of the following characters
               
                  
                     Mr Jefferson
                     }
                     the most suitable if attainable
                  
                  
                     Mr Madison
                  
                  
                     Governor Henry Lee
                  
                  
                     Governor Sims Lee
                  
                  
                     William Bingham
                  
                  
                     John Rutledge
                  
                  
                     Edward Rutledge
                  
                  
                     Charles Thomson
                  
                  
                     Elbridge Gerry
                  
               
               I have the honor to be respectfully your most obedient Servant
               
                  H. Knox
               
            